Citation Nr: 0120739	
Decision Date: 08/14/01    Archive Date: 08/16/01

DOCKET NO.  00-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for dysthymic 
disorder with post traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel



INTRODUCTION

The veteran had active service from July 1943 to February 
1946.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a rating decision dated in October 1999, the 
RO increased the rating for the veteran's dysthymic disorder 
from 30 percent to 50 percent, effective October 30, 1998.  
Although such increase represented a grant of benefits, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a "decision 
awarding a higher rating, but less than the maximum available 
benefit...does not...abrogate the pending appeal...." AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn his appeal and thus the Board continues to address 
the issue herein.  In a rating decision dated in November 
1999, the RO denied TDIU. 


FINDINGS OF FACT

1.  Dysthymic disorder with PTSD is productive of no more 
than depression and disturbances of motivation and mood.

2.  The veteran has one service-connected disability, 
dysthymic disorder with PTSD, ratable at 50 percent.  The 
veteran is not unemployable due to service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymic disorder with PTSD have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. 
§ 4.130, Diagnostic Code 9411 (2000).

2.  The regulatory criteria for a TDIU rating have not been 
met.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106- 475, 114 Stat. 2096 (2000); 38 U.S.C.A.  § 1155 (West 
1991); 38 C.F.R. Part 4, including § 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in October 1999 and a supplemental statement of the 
case in October 2000, both of which informed him of the 
evidence necessary to substantiate his claim and provided him 
with an opportunity to submit additional evidence.  The 
veteran was provided VA examinations and his medical records 
were considered in ascertaining his entitlement to his claim.  

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In a rating decision dated in March 1946, the RO granted 
service connection for anxiety neurosis and assigned a 50 
percent rating, effective February 26, 1946.  In a rating 
decision dated in February 1949, the RO assigned a 50 percent 
rating from April 1, 1946 to April 15, 1949 and a 30 percent 
rating, effective April 16, 1949.  In a rating decision dated 
in February 1954, the RO assigned a 30 percent rating from 
April 16, 1949 to April 25, 1954 and a 10 percent rating, 
effective April 26, 1954. 

The veteran reported for a VA psychiatric examination in 
February 1997.  The veteran stated that he had problems 
recalling things such as the PIN number for his credit card 
or events in the distant past, including events during 
service.  He reported that he had three friends that he never 
saw.  There were no indications of hallucinations or 
delusions during the examination.  His speech was rambling at 
times, but was otherwise coherent and goal-directed.  He was 
oriented to person, place, time, and purpose.  He denied any 
suicidal or homicidal ideation.  

The examiner found that the veteran had been depressed for 
the past two years and suffered from insomnia and occasional 
hypersomnia, low energy, fatigue, and significant problems 
concentrating.  He was significantly impaired socially.  
Employability or industrially impairment was deemed not an 
issue because he had been retired since 1987.  However, if he 
were required to work, the examiner determined that he would 
suffer from at least moderate industrial impairment.  The 
examiner found him to be moderately emotionally impaired but 
without recent abnormalities of conduct and judgment.  His 
diagnoses included dysthymic disorder.  He assigned a Global 
Assessment of Functioning (GAF) score of 53 based upon 
moderate difficulty in social and emotional functioning.   

In a rating decision dated in July 1997, the RO increased the 
rating for the veteran's service-connected anxiety reaction 
from 10 percent to 30 percent, effective July 26, 1995.

In VA notes dated in December 1997 and February 1998, the 
examiners assigned GAF scores of 60.  In a note dated in 
March 1998, the veteran's GAF score was 55.  In the veteran's 
notes dated in April 1998 and October 1998, the examiners 
assigned GAF scores of 60.  In notes dated from November 1998 
to February 2000, the veteran's GAF score was 50.

According to a Vocational Counseling record, the veteran 
demonstrated an employment handicap.  His disability 
materially contributed to his impairment: however, factors 
such as age and general health made it unlikely for him to 
re-join the labor market.

The veteran reported for a VA psychiatric examination in 
January 1999.  He complained of concentration and memory 
difficulties in excess of observed impairment.  He was alert, 
oriented and appeared in good reality contact.  His affect 
was mildly flat and his mood appeared dysthymic.  He denied 
homicidal or suicidal ideation.  He was dressed in clean, 
casual clothing.  Grooming was moderately appropriate.  He 
tended to ramble and speak off topic.  Spontaneous speech was 
fluent with intact syntax and grammar.  Psychomotor behavior 
was noted as being mildly slowed, but was otherwise within 
normal limits.  His daughter had been living with him in his 
home until she had recently entered an alcohol and drug 
treatment program.  He complained that he was not as active 
as he used to be, but also stated that he volunteered two 
days a week until July 1999 when he had to stop because of a 
physical injury.  He reported that he continued to visit his 
friends from his volunteer job once a month.  He continued to 
drive, shop for groceries, and prepare meals independently.  
He continued to talk with his daughter, son-in-law, mother 
and spoke once a month with friends.   He was taking 
trazodone and receiving counseling at the time of the 
examination.  

The diagnoses were dysthymic disorder, secondary; passive-
aggressive personality traits by history; and psychological  
stressors including moderate financial strain, unemployment, 
and a daughter in alcohol and drug treatment.  The examiner 
assigned a GAF score of 50.  He noted that the veteran's 
symptoms did not appear to have changed appreciably for 
better or worse since the February 1997 examination.  He 
stated that because the veteran had been treated for symptoms 
of dysthymia for many years yet had worked successfully until 
his retirement in 1986, it seemed unreasonable to suggest 
that he was totally disabled as a result of his mental health 
difficulties.  The examiner found that the veteran's 
significant physical disabilities in combination with his 
emotional difficulty would make a return to competitive 
employment highly unlikely.   

The veteran reported for a VA psychiatric examination in 
August 2000.  He reported that he was thinking about his 
experiences during service about once a month and had vague 
nightmares about the war.  He stated that he tended to be 
jumpy and frequently had a knot in his stomach when he saw 
something hazardous.  The veteran also reported that his 
symptoms of depression have lingered since the death of his 
wife.  He stated that he was afraid to get away from his 
surroundings and preferred to be isolated.  He claimed to 
have only one friend whom he had not seen in three years.  He 
reported that he suffered from low self esteem, sleep 
disturbance, low energy, low motivation, and lack of interest 
in pleasurable activities.  

The veteran was cooperative, casually dressed, obese, and 
adequately groomed.  The examiner found the veteran oriented 
to person, place, time, purpose.  There was no evidence of 
hallucinations, delusions, or of significant cognitive 
impairment.  His speech was clear, coherent, and goal-
oriented although he rambled at times and needed some 
redirection.  The veteran admitted he had suicidal ideation 
as recently as six to eight months ago.  He displayed a 
mildly labile affect as he inappropriately laughed during the 
examination.  

The examiner found that the veteran met the criteria for mild 
PTSD and that his symptoms included re-experiencing these 
events through recurrent, intrusive, distressing 
recollections and occasional dreams; avoiding activities that 
reminded him of the war; diminished interest in significant 
activities; and detachment from others.  The veteran's 
symptoms also included increased arousal, difficulty 
concentrating, exaggerated startle, and anger problems.  The 
examiner found that the veteran suffered from moderate social 
and emotional impairment stemming from his symptoms of 
dysthymic disorder.  His level of emotional and social 
impairment stemming from PTSD was deemed to be in the mild 
range.  The examiner concluded that if the veteran were 
required to work, he would be capable of doing so.  The 
examiner assigned an overall GAF score of 51-55 and a GAF 
score solely on PTSD of 61-65.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

For claims of PTSD, 38 C.F.R. § 4.130, provides that 
a 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment or abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood; suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.  A 100 
percent evaluation is warranted where there is evidence of 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS 32 (4th ed. 1994)].  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); also cited in Richard v. Brown, 9 Vet. App. 
266 (1996).  

TDIU

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(2000).

Under 38 C.F.R. § 4.16(a) (2000), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities. Those criteria are as 
follows:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
[t]hat, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. . . . It is provided further that the 
existence or degree of non-service- connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service- connected 
disabilities render the veteran unemployable.

The Court has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  The Van Hoose Court held that a high rating in 
itself is a recognition that the impairment makes it 
difficult to obtain and keep employment.  Id.  The question 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether the 
veteran can find employment.  Id.  The veteran's advancing 
age and non-service-connected disabilities may not be 
considered in determining individual unemployability.  
See 38 C.F.R. §§ 3.341(a), 4.19 (2000); Van Hoose, 4 Vet. 
App. at 363; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).


Analysis

Increased evaluation for dysthymic disorder with PTSD

According to his VA psychiatric examination reports and his 
medical notes, the veteran has consistently been assigned GAF 
scores in the 50-60 range.  During his most recent 
psychiatric examination, a GAF score of 61-61 was assigned 
based solely upon his PTSD.  The overall GAF score was 51-55.  
During each of his examinations, the examiner has found no 
indications of hallucinations or delusions.  The veteran's 
speech was coherent and goal-directed, although rambling at 
times.  He was always oriented to person, place, time, and 
purpose.  He denied any suicidal or homicidal ideation, 
except during his most recent examination.  The veteran 
reported in 1999 that he continued to visit his friends from 
his volunteer job once a month.  He continued to drive, shop 
for groceries, and prepare meals independently.  He continued 
to talk with his daughter, son-in-law, mother and spoke once 
a month with friends.  In sum, the examiners consistently 
found the veteran to be moderately emotionally impaired but 
without abnormalities of conduct and judgment.

During the veteran's most recent psychiatric examination in 
August 2000, the examiner found that his symptoms included 
re-experiencing events from service through recurrent, 
intrusive, distressing recollections and occasional dreams; 
avoiding activities that reminded him of the war; diminished 
interest in significant activities; and detachment from 
others.  The veteran's symptoms also included increased 
arousal, difficulty concentrating, exaggerated startle, and 
anger problems.  The examiner found that the veteran's level 
of emotional and social impairment stemming from PTSD was 
deemed to be in the mild range.  Such a diagnosis is 
consistent with the veteran's current rating of 50 percent.  
Most importantly, the examiner determined that were the 
veteran required to work, he would be capable of doing so.

The veteran is not entitled to an increased rating of 70 
percent because his symptoms are limited to depression and 
mild neglect of personal appearance and hygiene.  In 
contrast, there is no indication of any occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence; spatial disorientation; difficulty in 
adapting to stressful circumstances or inability to establish 
and maintain effective relationships.  Although the veteran 
has symptoms of near-continuous depression, this condition 
has not affected his ability to function independently as 
demonstrated by his operating a motor vehicle, buying his own 
groceries, and cooking for himself.  Although the veteran 
rambled, his speech was never described as illogical, 
obscure, or irrelevant.  The fact that he has been oriented, 
established that he does not have spatial disorientation.  
The August 2000 examiner specifically determined that the 
veteran was capable of working.

Entitlement to TDIU benefits

With regard to the veteran's TDIU claim, when a veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when there are two or more disabilities, at least 
one disability is ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more, and the disabled person is unable to secure 
or follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16(a) (2000).  In this case, the veteran has been granted 
service connection for dysthymic disorder with PTSD, 
evaluated as 50 percent disabling.  This is the only 
disability for which the veteran is service-connected.  Thus, 
the veteran has not satisfied the regulatory criteria for a 
TDIU rating.

Additionally, in January 1999, the examiner found that 
because the veteran had been treated for symptoms of 
dysthymia for many years, yet had worked successfully until 
his retirement in 1986, it was unreasonable to suggest that 
he was totally disabled as a result of his mental health 
difficulties.  Rather, the examiner noted that a combination 
of factors would make return to competitive employment 
unlikely.  In August 2000, the examiner specifically 
determined that the veteran was capable of working.  
Similarly, the 1998 vocational rehabilitation counselor 
determined that there was a handicap, however factors such as 
age and general health made it unlikely for him to re-join 
the labor market.  In sum, examiners have determined that he 
is either capable of working or that factors other than the 
service-connected disability "make it unlikely for him to 
re-join the labor market."  The Board may only consider the 
effect of the service-connected disability.  The 
preponderance of the evidence is against the claim.  Although 
the veteran is competent to assert that he cannot work due to 
his service-connected disability, the opinions of the skilled 
professionals are far more probative of the degree of the 
veteran's impairment.

Based upon the foregoing, the veteran's request for TDIU is 
denied.  


ORDER

An increased evaluation for dysthymic disorder with PTSD is 
denied. 

Entitlement to TDIU is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

